Stephens, J.
1. The Georgia workmen’s compensation act, wherein it authorizes compensation against counties of this State (Ga. L. 1920, p. 167, sec. 2(a), 9 Park’s Code Súpp. 1922, § 3154(b)), is unconstitutional, as was held by the Supreme Court in Floyd County v. Scoggins, 164 Ga. 485 (139 S. E. 11). Therefore, under the law as settled by the Supreme Court, an employee of a county of this State is not entitled to compensation for injuries received by him arising out of and in the course of the employment. See also Murphy v. Constitution Indemnity Co., 172 Ga. 378 (157 S. E. 471).
2. This provision of the act having been declared unconstitutional, the judgment of the industrial commissioner denying compensation, 'and the judgment of the superior court affirming this award, in the absence of *854any attack on this provision of the act as being unconstitutional, were not error. Fuller v. Yetter, 40 Ga. App. 58(2) (148 S. E. 751).
Decided September 29, 1931.
J. B. Barwiclc, Isaac S. Peebles, for plaintiff.
B. 0. Price, for defendants.
3. The Court of Appeals has jurisdiction to entertain the writ of error. Gulf Paving Co. v. Atlanta, 149 Ga. 114 (99 S. E. 374); Fews v. State, 1 Ga. App. 122 (58 S. E. 64) ; Howell v. State, 153 Ga. 201 (111 S. E. 675) ; Norman v. State, 171 Ga. 527 (156 S. E. 203).

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.